Filed 9/23/20 P. v. Butler CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E072955

 v.                                                                      (Super.Ct.No. INF1801578)

 DUPREE LAVAN BUTLER,                                                    OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Randall Donald White,

Judge. (Retired Judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed in part, reversed and remanded with

directions in part.

         Kenneth H. Nordin, under appointment by the Court of Appeal, for Defendant and

Appellant.




                                                             1
       Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Britton B.

Lacy, Deputy Attorneys General, for Plaintiff and Respondent.

                                                 I

                                      INTRODUCTION

       A jury convicted defendant and appellant Dupree Lavan Butler of attempted

voluntary manslaughter (Pen. Code,1 §§ 664/192, subd. (a)), the lesser included offense

of attempted murder (§§ 664/187, subd. (a)) as charged in count 1 of the first amended

information; assault with a deadly weapon (§ 245, subd. (a)(1); count 2); domestic

violence within seven years of a prior conviction of domestic violence (§ 273.5,

subd. (f)(1); count 4); criminal threats (§ 422; count 5); two counts of violating a

protective order within seven years of a prior conviction for violation of a protective

order (§ 166, subd. (c)(4); counts 6 & 7); obstructing the use of a wireless communication

device to summon law enforcement (§ 591.5; count 8); and stalking with a prior

conviction of domestic violence (§ 646.9, subd. (c)(1); count 9).2 The jury also found

true that defendant personally inflicted great bodily injury (§ 12022.7, subd. (e)) in the

commission of counts 1, 2, and 4. Defendant thereafter admitted that he had suffered

three prior prison terms (§ 667.5, subd. (b)).



       1   All future statutory references are to the Penal Code unless otherwise stated.

       2 The jury found defendant not guilty of carjacking (§ 215, subd. (a)) as charged
in count 3 of the first amended information.

                                                 2
       The trial court sentenced defendant to a total term of 16 years in state prison,

which included three years for defendant’s three prior prison terms. The court also

ordered defendant to pay a $10,000 restitution fine (Pen. Code, § 1202.4, subd. (b)), a

stayed $10,000 parole revocation fine (Pen. Code, § 1202.45), $240 in criminal

conviction assessment fees (Gov. Code, § 70373, subd. (a)(1)), and $320 in court

operations assessment fees (Pen. Code, § 1465.8, subd. (a)(1)).

       On appeal, defendant contends (1) under Senate Bill No. 136, his three one-year

prior prison term enhancements should be stricken; (2) remand to the trial court is

necessary for it to conduct an ability to pay hearing for the restitution fine and fees

imposed in light of People v. Dueñas (2019) 30 Cal. App. 5th 1157 (Dueñas); and (3) if

this court does not remand the matter for an ability-to-pay hearing, the abstract of

judgment should be corrected to reflect the trial court’s nunc pro tunc order reducing the

amount of the court operations assessment fees from $380 to $320. The People concede

that the prior prison term enhancements must be stricken and the abstract of judgment

corrected. We find the prior prison term enhancements must be stricken, the sentence

reversed, and the matter remanded to allow the trial court to reconsider defendant’s

overall sentence. We also conclude the order imposing the fines and fees must be

reversed and the matter remanded to the lower court to conduct a hearing to determine

whether defendant has the ability to pay the court ordered fines and fees. The judgment

of conviction is otherwise affirmed.




                                              3
                                             II

                                      DISCUSSION3

       A.     Senate Bill No. 136

       Defendant contends that, under newly enacted Senate Bill No. 136, his three prior

prison term enhancements must be stricken. The People concede the point but claim the

matter should be remanded for resentencing because the trial court did not impose the

maximum possible sentence.

       Senate Bill No. 136 was passed into law in October 2019, and became effective

January 1, 2020. (Sen. Bill No. 136 (Stats. 2019, ch. 590, § 1); Cal. Const., art. IV, § 8,

subd. (c)(2).) Senate Bill No. 136 amended Penal Code section 667.5, subdivision (b), so

as to eliminate all prior prison term enhancements, unless the prior prison term was for a

sexually violent felony as defined in Welfare and Institutions Code section 6600,

subdivision (b). It is undisputed that none of defendant’s prior convictions was for a

sexually violent offense. Accordingly, under Penal Code section 667.5, subdivision (b),

as amended, defendant would not qualify for the imposition of the one-year enhancement

for any of his prior prison terms.

       As an ameliorative statute, Senate Bill No. 136 applies to all defendants whose

conviction is not yet final. (People v. Cruz (2020) 46 Cal. App. 5th 715, 739; People v.

Lopez (2019) 42 Cal. App. 5th 337, 341-342 (Lopez); see generally People v. Brown


       3  The details of defendant’s criminal conduct are not relevant to the issues he
raises in this appeal, and we will not recount them here. Instead, we will recount only
those facts that are pertinent to the issues we must resolve in this appeal.

                                              4
(2012) 54 Cal. 4th 314, 323 [absent contrary evidence, we assume the Legislature

intended an ameliorative amendment to apply to judgments not yet final on the

amendment’s operative date].) Defendant’s conviction was not final as of the effective

date of this change. (See People v. Vieira (2005) 35 Cal. 4th 264, 306 [“‘[F]or the

purpose of determining retroactive application of an amendment to a criminal statute, a

judgment is not final until the time for petitioning for a writ of certiorari in the United

States Supreme Court has passed.’”].) Because defendant’s conviction is not yet final,

and because the amended statute leads to a reduced sentence, the amendment to

section 667.5, subdivision (b), applies retroactively. (See People v. Garcia (2018) 28
Cal. App. 5th 961, 972; see also In re Estrada (1965) 63 Cal. 2d 740, 745.)

       “[T]he sentence is ‘subject to judicial correction whenever the error [comes] to the

attention of the trial court or a reviewing court.’” (People v. Roth (2017) 17 Cal. App. 5th
694, 703.) However, generally, when part of a sentence is stricken, we must remand for a

full resentencing on all counts and allegations, unless the court already imposed the

maximum allowable term. (People v. Buycks (2018) 5 Cal. 5th 857, 893, 896, fn. 15; see

People v. Hill (1986) 185 Cal. App. 3d 831, 834 (Hill); People v. Hubbard (2018) 27
Cal. App. 5th 9, 13 (Hubbard).)

       Here, under section 1170.1, subdivision (a), the trial court imposed the maximum

possible sentence for defendant’s felony convictions but chose to impose a concurrent




                                               5
sentence on his misdemeanor conviction.4 On remand for resentencing a trial court is

“[n]ot limited to merely striking illegal portions” of a sentence but “may reconsider all

sentencing choices,” “because an aggregate prison term is not a series of separate

independent terms, but one term made up of interdependent components.” (See Hill,

supra, 185 Cal.App.3d at p. 834; Hubbard, supra, 27 Cal.App.5th at p. 13.) This applies

to sentences involving mixed custody periods between consecutive felony and

misdemeanor sentences. (See People v. Brown (2016) 247 Cal. App. 4th 1430, 1433-1434

[trial courts may impose full consecutive terms for misdemeanor convictions, as statute

limiting the length of subordinate consecutive terms to one-third the midterm for the

relevant conviction only apply to consecutive felony sentences].) The decision whether

to impose a concurrent term or a consecutive term is within the discretion of the trial

court. As defendant acknowledges in his reply brief, the trial court may impose a full

consecutive term on his misdemeanor conviction. Therefore, a remand is necessary to

allow the trial court to reconsider defendant’s overall sentence.




       4  Defendant was sentenced to a total term of 16 years as follows: three years (one
year each for the three prior prison term enhancements); the upper term of five years on
count 4, which was deemed the principal term, plus a consecutive upper term of five
years for the great bodily injury enhancement attached to count 4; consecutive terms of
one-third the midterm of eight months on counts 5, 6, and 7; and a consecutive term of
one-third the midterm of one year on count 9. On counts 1 and 2, the court imposed the
midterm of three years on each count, and stayed the terms under section 654. On
count 8 for misdemeanor damage to a wireless communication device, the court imposed
a concurrent term of six months, to be served in any penal institution.

                                             6
       B.     Imposition of Fine, Fees, and Assessments Without Ability to Pay Hearing

       Relying on Dueñas, supra, 30 Cal. App. 5th 1157, defendant argues that the trial

court erred by imposing fines and fees without determining whether he had the ability to

pay them. In a nutshell, Dueñas held a sentencing court violated the due process rights of

a defendant, who had committed her acts out of poverty, when it imposed certain

mandatory fees and fines, which lacked a statutory exception, without first making a

finding the unemployed defendant (who also suffered from cerebral palsy) had the ability

to pay while she was on probation. (Id. at pp. 1160, 1164-1172.)

       In this case, during the sentencing hearing, defense counsel requested “that the

Court consider striking the fines and fees as indicated [in his sentencing brief citing

Dueñas] because [defendant] does not have the ability to pay.” The court rejected

defendant’s argument, failed to hold a hearing on defendant’s ability to pay, and imposed

the fines and fees as recommended in the probation report.

       Specifically, the court stated: “[Defendant] to pay the cost of the presentence

probation report in an amount and manner to be determined by the probation department

not to exceed $1,095, to pay booking fees of $514.58, to pay a restitution fine in the

amount of $10,000. The Division of Adult Institutions is to collect the obligation. He’s

to pay an additional parole revocation restitution fine in the amount of $10,000. That will

be stayed pending satisfactory completion of parole. [¶] He’s to pay a criminal

conviction assessment fee of $240 through the division of Adults [sic] Institutions and a

court operations assessment of $380, that’s $40 per convicted charge, through the



                                              7
Division of Adult Institutions. And that is to be transferred to the court⸺the trial court

ordered fund.”5 Defendant was ordered to pay $11,074.58 in total fines and fees,

excluding the cost of the presentence probation report.

       The People argue Dueñas was wrongly decided and urge us to depart from its

reasoning and analyze the imposition of restitution fines under the excessive fines clause

of the United States Constitution, rather than the due process clause. This was the

approach taken by our colleagues in Division One of this district in People v. Kopp

(2019) 38 Cal. App. 5th 47, 96-97, review granted November. 13, 2019, S257844, as well

as the Fifth District in People v. Aviles (2019) 39 Cal. App. 5th 1055. We decline to do so

here. This issue is currently pending before our Supreme Court in People v. Kopp. (See

People v. Hicks (2019) 40 Cal. App. 5th 320 [disagreeing with Dueñas], review granted

Nov. 26, 2019, S258946.)

       The People argue that any failure to address defendant’s ability to pay the fines

and fees is harmless error because the record demonstrates he has the ability to pay the

fines and fees from his prison earnings and after he completes his 13-year sentence. We

recognize that this court may consider defendant’s prison earnings, in addition to his

ability to work after his release from prison. (People v. Jones (2019) 36 Cal. App. 5th
1028, 1035 [since an alleged error under Dueñas involves a violation of due process, we

consider whether the error was harmless beyond a reasonable doubt pursuant to Chapman


       5 The trial court later struck the court operations assessment of $380 and ordered
defendant to pay a court operations assessment of $320 under section 1465.8,
subdivision (a)(1).

                                             8
v. California (1967) 386 U.S. 18, 24.]; People v. Hennessey (1995) 37 Cal. App. 4th 1830,

1837 [ability to pay includes a defendant’s ability to obtain prison wages]; § 2085.5

[outlining how a restitution fine balance may be collected from prison wages].)

However, because the issue of ability to pay was not addressed in the trial court, it is not

clear from the record whether defendant will be able to pay the fines and fees from his

prison earnings and post-release employment.

       According to the probation report, at the time of sentencing, defendant was 36

years old. He had previously resided in a mobile home or trailer with the victim and their

children. In addition, defendant and the victim apparently co-owned the vehicle involved

in this case. Other than that, there is no other information concerning defendant’s

financial assets or liabilities or his physical or mental condition.

       We conclude the record does not sufficiently demonstrate that defendant will be

able to pay the $11,074.58 in court-ordered fines and fees from prison wages or after his

release. (See People v. Taylor (2019) 43 Cal. App. 5th 390, 402 (Taylor) [we reversed an

order imposing $840 in fees because we could not find that the Dueñas order was

harmless in that case].) Therefore, under Dueñas, defendant is entitled to an ability to

pay hearing. Thus, remand is necessary.6




       6  Because we find a remand is necessary and an amended abstract of judgment
must be issued, we will not address defendant’s claim concerning the correction of the
abstract of judgment.

                                               9
                                            III

                                      DISPOSITION

       We strike the three one-year prior prison term enhancements imposed under

section 667.5, subdivision (b), and remand for resentencing.

       In addition, we reverse the trial court’s order imposing the following fines and

fees: $10,000 restitution fine (Pen. Code, § 1202.4, subd. (b)), a stayed $10,000 parole

revocation fine (Pen. Code, § 1202.45), $240 in criminal conviction assessment fees

(Gov. Code, § 70373, subd. (a)(1)), and $320 in court operations assessment fees (Pen.

Code, § 1465.8, subd. (a)(1)). On remand, the court shall hold a hearing on defendant’s

ability to pay the fines and fees “with directions to stay the execution of the Penal Code

section 1202.4 restitution fine [and its attendant Penal Code section 1202.45 parole

revocation fine] unless and until the People prove” that defendant “has the present ability

to pay it.” (Dueñas, supra, 30 Cal.App.5th at pp. 1172-1173.) In regard to the fees, if

defendant demonstrates an inability to pay them, the court shall not impose the fees. If he

fails to demonstrate his inability to pay the fees, the court may impose them. (Taylor,

supra, 43 Cal.App.5th at p. 403, citing People v. Castellano (2019) 33 Cal. App. 5th 485,

490-491.)




                                            10
      The superior court clerk is directed to prepare an amended abstract of judgment

and to forward a certified copy of the amended abstract to the Department of Corrections

and Rehabilitation. (§§ 1213, 1216.) The judgment of conviction is otherwise affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                             CODRINGTON
                                                                       Acting P. J.
We concur:


RAPHAEL
                         J.


MENETREZ
                         J.




                                           11